In the

United States Court of Appeals
               For the Seventh Circuit

No. 08-1416

L ESLEY C. S TEPHENS,
                                                  Plaintiff-Appellant,
                                  v.

C HARLES E RICKSON, K EVIN M URRAY,
M ICHAEL P ICARDI, G LEN T ATARA, and
W ILLIAM L ONERGAN, in their individual
capacities as agents of T HE C ITY OF C HICAGO;
and T HE C ITY OF C HICAGO,
                                        Defendants-Appellees.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
              No. 06 C 0176—William J. Hibbler, Judge.



      A RGUED JANUARY 6, 2009—D ECIDED JUNE 30, 2009




  Before K ANNE, W OOD , and S YKES, Circuit Judges.
  K ANNE, Circuit Judge. Lesley Stephens, an employee of
the City of Chicago, interviewed for four separate promo-
tions between August and October 2004. The City
selected another candidate to fill each position. Stephens
sued the City, alleging that he was denied a promotion
2                                                   No. 08-1416

in retaliation for filing a prior lawsuit and complaining
of discrimination within his department. He also claims
that his superiors further retaliated against him by
altering the conditions of his employment. The district
court granted summary judgment for the defendants on
all counts. After considering Stephens’s arguments and
the record below, we agree that summary judgment
was appropriate.


                       I. B ACKGROUND
  Lesley Stephens began working for the City of Chicago
in 1979, when he was hired as a truck driver by the Depart-
ment of Fleet Management (“Fleet”). In December 1985,
Stephens was promoted to acting foreman.1 Around one
year later, in early 1987, the City appointed Stephens to be
acting assistant superintendent at Fleet, a position that
required him to supervise approximately 144 employees
at twelve locations. Later that same year, Stephens was
reassigned to his original position as a truck driver, and
in early 1988, he suffered a back injury and took disability
leave.



1
  In this context, the term “acting” refers to the City’s practice
of appointing a current employee to fill an open position,
often a supervisory one, for a limited time. See generally
Jackson v. City of Chicago, 552 F.3d 619, 622-23 (7th Cir. 2009).
A benefit of being appointed to “act up” is that the employee
obtains training and experience that he would not otherwise
receive. See id. at 622.
No. 08-1416                                                 3

  Stephens did not work for the City again until 1993,
when he returned to Fleet as an accident adjuster,
a position he has held ever since. His duties include
evaluating, appraising, and photographing damaged
City vehicles, as well as obtaining maintenance estimates
from outside repair shops.
  In 1997, Stephens, who is African American, filed a
lawsuit alleging that the City engaged in racially discrimi-
natory hiring and promotional practices. The parties
eventually settled the dispute on July 6, 2004. Stephens
now alleges that he also complained about racial dis-
crimination before and after his settlement, including
lodging internal grievances, writing letters to the Mayor
of Chicago, and filing charges with the Equal Employ-
ment Opportunity Commission.
  Shortly after Stephens settled his lawsuit, he applied
for four supervisory positions, three of which were
within Fleet and one that was in the Department of Avia-
tion. Stephens was interviewed but was ultimately
passed over for each promotion. He now asserts
that the City refused to promote him in retaliation for
his 1997 lawsuit and history of discrimination com-
plaints, in violation of 42 U.S.C. § 1981 and Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e-3(a). Because
Stephens claims that each promotional decision was
retaliatory, we briefly explain the City’s promotional
process and the circumstances surrounding the promo-
tions.
4                                               No. 08-1416



    A. The Promotional Process
  For each job opening, a City employee interviewed
Stephens and several other candidates. The interviewers
used a standard Hiring Criteria Rating Form, on which
they rated each candidate based on a variety of metrics,
such as the applicant’s prior supervisory experience, and
then calculated an overall numeric score. The interviewers,
who did not have authority to hire, then recommended
that the candidate with the highest score receive the
promotion.
  Defendant Michael Picardi, the Commissioner of Fleet,2
possessed the final hiring authority for all positions
within the department. Picardi explained, however, that
he often delegated his authority over personnel decisions
to Al Fattore, then the Deputy Commissioner of Adminis-
trative Services. Typically, after Fattore obtained approval
from the City to fill an open position, he would direct
Laura Johnston, an administrative services officer, to
generate an interview list from the Department of Person-
nel, schedule interviews, and assemble the necessary
paperwork. After the interviews, Johnston would review
the Rating Forms and prepare a hiring package for the
candidate whom the interviewer rated the highest.
Johnston possessed the authority to sign Commissioner
Picardi’s name on the hiring form to approve the candi-


2
  In August 2005, subsequent to these events, Picardi was
appointed to serve as the Commissioner of the Department of
Streets and Sanitation.
No. 08-1416                                              5

date’s hire. Stephens agreed when opposing defendants’
motion for summary judgment that Picardi did not dele-
gate the final hiring authority to Fattore or Johnston, a
position he maintains on appeal.
  Finally, Picardi testified that he and his delegates
relied exclusively on an interviewer’s hiring recommenda-
tion, and that during his tenure at Fleet, he had never
overruled such a recommendation. In the case before us,
the highest-rated candidate was selected for each open
position. Picardi testified that he did not discuss
the promotions in question with anyone, including the
interviewers, and he was not personally involved in the
promotional decisions.


    B. The Three Fleet Department Positions
  Stephens applied for three managerial positions
within Fleet, each of which involved overseeing the
maintenance of City vehicles. On August 27, September 10,
and September 22, 2004, the City3 interviewed Stephens
and several other applicants for each open position. At
that time, none of the interviewers knew about Stephens’s
prior lawsuit or his discrimination complaints; one inter-
viewer did not know Stephens at all prior to the inter-



3
  Defendant Kevin Murray conducted the August 27 interview;
defendant Charles Erickson conducted the September 10
interview; and defendant Glen Tatara conducted the Septem-
ber 22 interview. For purposes of this discussion, we refer
to them jointly as the “interviewers.”
6                                                     No. 08-1416

view. None of the interviewers discussed any applicant
with Commissioner Picardi.
  All three interviewers asked each candidate the same
questions, and each interviewer ultimately awarded the
highest rating to a candidate other than Stephens. In
each case, the interviewer cited the winning applicant’s
prior experience, recent job performance, or specific
positive attributes relevant to the position. For example,
the first successful applicant was serving as an acting
manager and had helped convert Fleet to a new
computer database; the second was serving in a supervi-
sory role and previously oversaw a ten-month analysis
of Fleet’s inventory; and the third had prior relevant
experience at a car dealership and had performed well
on certain assigned tasks. Each of the successful
candidates also indicated a willingness to work any shift.4
  The interviewers did not consider Stephens to be an
equally attractive candidate. They acknowledged that
Stephens possessed some prior supervisory experience,
but they believed it not to be as broad or pertinent
as that of the other candidates. Further, at least one in-
terviewer noted that he could not tell from




4
   In each application, Stephens indicated on a “Willingness and
Ability Statement” that he would have difficulty working the
first shift (11:00 p.m. to 7:00 a.m.) and the third shift (3:30 p.m.
to 11:30 p.m.). The second shift, which apparently Stephens
preferred, ran from 7:00 a.m. to 3:30 p.m.
No. 08-1416                                                   7

Stephens’s resume when he served in his prior positions.5
The interviewers were also underwhelmed by Stephens’s
demeanor during the interviews. In response to one
question about what he would do “to move the department
forward,” Stephens responded, “Don’t know yet.” Another
interviewer noted that Stephens came across as “a bit
arrogant” and that he “didn’t think that was going to
be good for grouping people together for one common
cause.” As a result, each interviewer awarded Stephens
with a rating that placed him at or near the bottom of
the applicant pool. In each case, the interviewer recom-
mended that the City hire the highest-rated applicant.


    C. The Department of Aviation Position
  The fourth and final position for which Stephens
applied was Manager of Vehicle Maintenance at O’Hare
International Airport.6 Stephens was one of four can-
didates interviewed by Defendant William Lonergan, the


5
  Stephens’s resume grouped his previous positions with the
City into one entry, which was dated “10/79 to Present.” He did
not indicate when he served in each position. At the time of
the interviews, Stephens had not worked in a supervisory
role since 1987.
6
  Although the record is not clear on whether this position fell
within Fleet or the Aviation Department, the parties do not
dispute that the interviewers for this job were supervisors in
the Aviation Department, nor, as we mention below, that
Commissioner Picardi was not the final hiring authority for
this position.
8                                               No. 08-1416

Deputy Commissioner of the Aviation Department.
Lonergan had never met Stephens before the interview, did
not know of Stephens’s prior complaints against the
City, and did not discuss Stephens’s application with
Commissioner Picardi.
  After asking each candidate the same questions,
Lonergan rated Walter West the highest. Lonergan ex-
plained that West had greater budgetary and supervisory
experience, which included serving as Stephens’s super-
visor for a time. Lonergan rated Stephens much lower,
expressing particular concern over Stephens’s demeanor.
  Unlike the other three job openings, Commissioner
Picardi was not the final hiring authority for this position.
That person was John Roberson, the Commissioner of the
Aviation Department, and he also interviewed West.
Roberson considered West to be the best qualified candi-
date and subsequently hired him. Roberson did not
know Stephens, nor did he know about any of his
prior complaints against the City, and he did not
discuss the open position with Commissioner Picardi.
  Stephens notes some questionable circumstances sur-
rounding West’s promotion. In late September 2004, a
few weeks before the October 12 interviews, a group of
coworkers held a going-away party for West. West alleg-
edly informed his coworkers that he had been hired for
a job at O’Hare. He then assumed his position on
October 14, just two days after the interview. When
asked about the questionable timing, West explained
that he interviewed previously for an airport manager
position in the spring of 2004, and he was told that
No. 08-1416                                                9

he would get the job pending some paperwork. Lonergan
and Roberson recalled interviewing for the airport man-
ager position, but Lonergan could not recall offering the
job to West or anyone else.


  D. Other Allegedly Retaliatory Conduct
  In addition to the failure to promote, Stephens alleges
that his supervisors retaliated against him in other ways.
Stephens asserts that an accident adjuster typically per-
forms, among other tasks, estimates and evaluations of
damaged City vehicles. After he settled his lawsuit in
2004, however, he alleges that his supervisors assigned
him to menial components of his job by relegating him to
photographing damaged vehicles at a Fleet garage, thus
prohibiting him from using his “skill and expertise.” On
the rare occasion he gets to leave the garage, he is assigned
to undesirable and dangerous locations outside of his
typical territory. Stephens also claims that his supervisors
physically isolated him from other accident adjusters
and intimidated him by staring and yelling.


  E. Statements by Other City Employees
  To support his contention that all of the above actions
were perpetrated in retaliation for his 1997 lawsuit and
history of discrimination complaints, Stephens proffers
10                                                No. 08-1416

the statements of several Fleet employees.7 The primary
source of these statements was Ruth Figueroa, a coworker
who served as a supervisor and service writer for Fleet.
Figueroa’s work station was, by her estimate, approxi-
mately ten feet from where Stephens worked.
  First, Figueroa testified that Millie Velazquez, adminis-
trative assistant to Commissioner Picardi, told her that
Picardi said that he was upset with Stephens for making
so many complaints and writing letters to the Mayor.
Figueroa also testified that Velazquez said that she con-
sidered Stephens to be a problem, that she would make
things difficult for him, and that he would never be
promoted.
  Second, Figueroa testified regarding comments by Laura
Johnston, the administrative services officer mentioned
previously. According to Figueroa, Johnston frequently
“vented” about Stephens because she had to add his
name to the interview list on occasion. Figueroa quoted
Johnston as saying, “That damn Les. I have to change
the applications.”
  Third, Figueroa testified about her own observations
of Stephens’s alleged mistreatment. She believed that
supervisors at Fleet were treating Stephens differently
than other employees in his position, including giving
others assignments perceived to be more desirable. It


7
  The district court determined that a number of the statements
in question were inadmissible hearsay. Stephens claims the
district court erred in making this determination. We
address Stephens’s arguments below in part II.C.
No. 08-1416                                             11

was her belief that this conduct was because “they just
didn’t want to deal with Les Stephens.” She also claimed
that the City directed its employees to request work
from accident adjusters other than Stephens.
   Figueroa stated that she never discussed Stephens with
Commissioner Picardi or any of the four individual
defendants. Figueroa was asked during her deposition: “So
if any of [the defendants] had any complaints about Les
Stephens, you would have heard about that from what
someone else told you; is that correct?” Figueroa re-
sponded, “That’s correct.”


 F. The District Court’s Decision
  Stephens filed this lawsuit on January 12, 2006, alleging
retaliation by the City of Chicago and its individual
agents in violation of 42 U.S.C. § 1981 and Title VII, 42
U.S.C. § 2000e-3(a). The City moved for summary judg-
ment on all of Stephens’s claims. The district court
granted the City’s motion, resting primarily on the lack
of evidence demonstrating that the promotional denials
were the result of retaliation rather than a legitimate
hiring process. The court noted that none of the inter-
viewers knew of Stephens’s prior lawsuit or complaints,
yet each scored him below the successful applicant with
reasonable explanations for doing so. Further, the court
could not discern any evidence indicating that Commis-
sioner Picardi harbored animosity toward Stephens or
that he exercised control or influence over the
promotional processes. Picardi did not discuss Stephens’s
interviews with anyone and did not participate in the
12                                                 No. 08-1416

interviews in any way. Without such evidence, the
district court determined that there was no genuine
issue of whether Picardi or the individual interviewers
retaliated against Stephens.


                        II. A NALYSIS
   Stephens claims that the district court erred by granting
summary judgment against him. We review de novo the
grant of summary judgment, and we construe all facts in
the light most favorable to Stephens, the nonmoving
party. See Jones v. City of Springfield, Ill., 554 F.3d 669, 671
(7th Cir. 2009). Summary judgment is proper if the
record shows “that there is no genuine issue as to any
material fact and that the movant is entitled to judgment
as a matter of law.” Fed. R. Civ. P. 56(c); see also Celotex
Corp. v. Catrett, 477 U.S. 317, 322 (1986). The nonmoving
party must point to specific facts showing that there is
a genuine issue for trial, and inferences relying on mere
speculation or conjecture will not suffice. Argyropoulos v.
City of Alton, 539 F.3d 724, 732 (7th Cir. 2008). “The mere
existence of a scintilla of evidence in support of the plain-
tiff’s position will be insufficient; there must be evidence
on which the jury could reasonably find for the
[nonmoving party].” Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 252 (1986).
  Stephens alleged that the City and its agents retaliated
against him in violation of Title VII and § 1981. Title VII
forbids an employer from discriminating against an
employee who has “opposed any practice” made unlawful
by Title VII or who “has made a charge, testified, assisted,
No. 08-1416                                                13

or participated in any manner in an investigation, pro-
ceeding, or hearing under [Title VII].” 42 U.S.C. § 2000e-
3(a ). “ The anti-retaliation provision seeks to
prevent employer interference with ‘unfettered access’ to
Title VII’s remedial mechanisms . . . by prohibiting em-
ployer actions that are likely ‘to deter victims of discrimi-
nation from complaining to the EEOC,’ the courts, and
their employers.” Burlington N. & Santa Fe Ry. Co. v. White,
548 U.S. 53, 68 (2006) (quoting Robinson v. Shell Oil Co., 519
U.S. 337, 346 (1997)). Similarly, the Supreme Court has
determined that § 1981, which prohibits racial discrimina-
tion in making and enforcing contracts, encompasses
retaliation claims. See CBOCS West, Inc. v. Humphries, 128
S. Ct. 1951, 1954-55 (2008). We apply the same elements
to retaliation claims under Title VII and § 1981, Humphries
v. CBOCS West, Inc., 474 F.3d 387, 403-04 (7th Cir. 2007),
aff’d, 128 S. Ct. 1951 (2008), and the discussion that
follows applies to Stephens’s claims under both statutes.
   A plaintiff may establish unlawful retaliation using
either the direct or indirect method of proof. Humphries,
474 F.3d at 404. Under the direct method, Stephens
must demonstrate that (1) he engaged in a statutorily
protected activity; (2) he suffered a materially adverse
action by his employer; and (3) a causal connection
exists between the two. Argyropoulos, 539 F.3d at 733;
Humphries, 474 F.3d at 404. Under the indirect method, the
first two elements remain the same, but instead of proving
a direct causal link, the plaintiff must show that he was
performing his job satisfactorily and that he was treated
less favorably than a similarly situated employee who
did not complain of discrimination. Argyropoulos, 539
14                                                   No. 08-1416

F.3d at 733. Once a plaintiff establishes the prima facie case
under the indirect method, the defendant must articulate
a nondiscriminatory reason for its action; if he does, the
burden remains with the plaintiff to demonstrate that
the defendant’s reason is pretextual. Nichols v. S. Ill. Univ.-
Edwardsville, 510 F.3d 772, 785 (7th Cir. 2007). Although
Stephens asserted both methods before the district court,
he now proceeds with his failure-to-promote claims
under only the direct method, and we confine our dis-
cussion accordingly.
   Stephens based his retaliation claims on (1) the City’s
failure to promote him, and (2) his supervisors’ conduct
affecting his work conditions. With respect to both
claims, the parties agree that Stephens satisfied the
first element of the prima facie case—he engaged in a
statutorily protected activity when he filed his 1997
lawsuit and lodged repeated complaints about discrim-
ination at Fleet. The second element is also undisputed
with regard to Stephens’s failure-to-promote claims; the
retaliatory denial of a promotion is a materially adverse
action. See, e.g., Hall v. Forest River, Inc., 536 F.3d 615, 620-21
(7th Cir. 2008). As we discuss below, for Stephens’s
claims based on the City’s actions affecting his working
conditions, the parties dispute whether the City’s
actions were materially adverse.
  The primary issue in this appeal is whether Stephens
demonstrated a causal link between his protected
activity and the City’s actions. Stephens may establish such
a link using either direct or circumstantial evidence.
Treadwell v. Office of Ill. Sec’y of State, 455 F.3d 778, 781 (7th
No. 08-1416                                                 15

Cir. 2006). Direct evidence of retaliation typically requires
an actor’s admission of discriminatory animus, Nagle v.
Vill. of Calumet Park, 554 F.3d 1106, 1114 (7th Cir. 2009), but
such evidence is predictably rare. A plaintiff may also
prevail “by constructing a convincing mosaic of circum-
stantial evidence that allows a jury to infer intentional
discrimination by the decisionmaker.” Phelan v. Cook
County, 463 F.3d 773, 779-80 (7th Cir. 2006) (quoting
Rhodes v. Ill. Dep’t of Transp., 359 F.3d 498, 504 (7th Cir.
2004)). Here, the district court determined that Stephens’s
mosaic was a few tiles short of creating an image of
intentional discrimination.
  Stephens presents three arguments on appeal. First, he
asserts that he produced sufficient evidence that the
City refused to promote him in retaliation for his prior
discrimination complaints. Second, he similarly argues
that the record supports his retaliation claims based on
other adverse employment actions. Third, he claims
that the district court improperly refused to consider
some of his coworkers’ statements after finding them to
be “textbook hearsay.”


  A. Retaliatory Failure to Promote
  Stephens claims that the City denied him the four
promotions in retaliation for filing his 1997 lawsuit and
his history of opposing racial discrimination within
Fleet. To establish the City’s retaliatory motive, Stephens
makes two related arguments that he claims are sup-
ported by the record. First, he argues that the interview
process was a sham because the interviewers simply
16                                               No. 08-1416

selected the candidate whom they knew Commissioner
Picardi preferred. This foreknowledge supposedly origi-
nated in Picardi’s prior appointment of the preferred
candidate to a supervisory position through the “acting
up” system, which Stephens criticizes, stating that it is
subject to abuse and provides an unfair advantage in
securing future promotions. Second, Stephens asserts
that Picardi, in fact, desired to retaliate against Stephens
for his prior complaints, an objective he accomplished
by influencing the promotional processes in favor of
his preselected candidates. As we explain, Stephens has
supported neither argument, and the district court prop-
erly granted summary judgment on his failure-to-
promote claims.
  Stephens’s first argument relies on the inference that
each interviewer aided Picardi in his quest to retaliate
against Stephens. But Stephens has produced no
evidence that any of the four interviewers knew of his
1997 lawsuit or his history of discrimination complaints.
In fact, all four interviewers testified to the contrary, and
two of them did not even know Stephens prior to the
interview. Clearly, a superior cannot retaliate against an
employee for a protected activity about which he has
no knowledge. See, e.g., Treadwell, 455 F.3d at 782;
Filipovich v. K & R Express Sys., Inc., 391 F.3d 859, 866 (7th
Cir. 2004). This alone dooms Stephens’s claims against
each of the defendant interviewers.
  Beyond the interviewers’ ignorance of Stephens’s
complaints, and even in the light most favorable to
Stephens, the evidence indicates that the interview
No. 08-1416                                                  17

process was reasonable and fair. For each position,
Stephens was one of several applicants interviewed. Each
interviewer evaluated the candidates’ prior experience,
asked them the same questions, rated them based on the
same criteria, espoused reasonable, legitimate reasons for
recommending one candidate over the others, and recom-
mended the applicant with the highest score. We discern
nothing from the record to indicate that the interview-
ers’ ratings or recommendations were retaliatory or their
reasons pretextual.
  Stephens goes to great lengths to undermine the
validity of the promotional processes. He calls them a
“sham” and questions the credentials of each employee
promoted. But to create an inference of retaliation based
upon a difference in credentials, Stephens must offer
more than “mere self-serving appraisals,” Forest River,
Inc., 536 F.3d at 620 (quotations omitted), or his own
subjective belief that he was as qualified as the suc-
cessful applicant, see id.; cf. Millbrook v. IBP, Inc., 280 F.3d
1169, 1180 (7th Cir. 2002) (holding that differences in
qualifications do not demonstrate pretext “unless those
differences are so favorable to the plaintiff that there can
be no dispute among reasonable persons of impartial
judgment that the plaintiff was clearly better qualified
for the position at issue” (quotations omitted)).
  Stephens offers no more than that here. Some interview-
ers cited his poor demeanor or answers to particular
questions; some noted his unwillingness to work all
shifts; others cited his lack of pertinent supervisory
experience. Stephens refers to these reasons as a “sham,”
18                                              No. 08-1416

but he has nothing to support this characterization. He
points to his experience supervising approximately
144 people, but he glosses over the fact that this experience
came approximately seventeen years prior to the inter-
views. He repeatedly compares his ratings and qualifica-
tions to those of other unsuccessful candidates, but,
notably, he does not demonstrate that his credentials
were superior to those of the successful candidates. Our
role is to prevent unlawful hiring practices, “not to act
as a super personnel department that second-guesses
employers’ business judgments.” Millbrook, 280 F.3d at
1181 (quotations omitted). We see nothing improper
with the City’s promotional processes.
  Next, we move to Stephens’s second argument and find
nothing in the record to indicate that Commissioner
Picardi, the only defendant with knowledge of his 1997
lawsuit, wanted to retaliate against him and did so by
predetermining the successful candidates. First, Stephens
has not produced sufficient evidence to show that Picardi
harbored any animosity toward him. He relies on state-
ments from Picardi’s assistant, which we address below.
  Second, even if we assume that Picardi wanted to
retaliate against Stephens, Stephens has not demonstrated
a triable issue of whether Picardi controlled, influenced,
or even played a role the promotional decisions. The
only connection Stephens makes between Picardi and
the promotions in question is that Picardi previously
appointed two of the successful candidates to “acting”
positions, which allegedly informed the interviewers
that Picardi preferred that candidate. But Stephens does
No. 08-1416                                                    19

not argue, nor is there evidence to support, that his previ-
ous appointments of these “acting” managers were in
retaliation against Stephens or that Stephens should
have received those appointments.8
  More importantly, nothing in the record ties Picardi to
any of the four interviews, the lower scores that Stephens
received, or the interviewers’ recommendations. Each
interviewer testified that he did not discuss the promo-
tions with Picardi before making his recommendation,
and the record does not indicate that Picardi hand-
picked Stephens’s interviewers. To the contrary, Picardi
testified that he was not involved, that he did not
review the applications, and that he delegated much of
the hiring process to Fattore. Most telling is that in his


8
   Although Stephens attacks the “acting up” process, he
cannot create a separate claim regarding the underlying ap-
pointments, nor should we consider the propriety of those
appointments as background evidence for his failure-to-promote
claims. See Jackson, 552 F.3d at 623-24. In Jackson, the plaintiff
challenged two promotional denials, primarily because the
successful candidates gained an advantage through experience
in “acting” positions. Id. at 622-23. We refused to consider
the “acting up” decisions as a separate claim because the
claim was untimely and not present in the EEOC charge. Id. at
623. We also noted that, as would be the case here, to use the
prior “acting” appointments as background evidence “would
require a mini-trial: What were the available ‘acting up’ posi-
tions? Who applied? What were the qualifications of those
who were accepted? How did they compare to [plaintiff]?” Id. at
624. Further, even if we considered the “acting up” appoint-
ments as context, it does not change our analysis in this case.
20                                            No. 08-1416

years as Fleet’s Commissioner, Picardi had never overruled
an interviewer’s hiring recommendation. Had Picardi
strayed from that practice to overrule an interviewer’s
recommendation that he promote Stephens, our analysis
would perhaps be different. The best Stephens can do is
assert that Picardi influenced the promotional process to
preselect the winning candidates, but no evidence sup-
ports this.
  Finally, the promotion of Walter West to a managerial
position in the Aviation Department merits some individ-
ual discussion. Stephens recounts the circumstances
surrounding West’s hire and going-away party. We
agree that Stephens’s allegations, which are arguably
supported by his coworkers’ testimony, raise some flags
about the interview on October 12. But like the other
instances, Stephens has not shown that he was more
qualified than West, nor that the promotional decision
was retaliatory. William Lonergan recommended West
after interviewing him and three other applicants; Com-
missioner Roberson hired West after conducting a
second interview. Lonergan and Roberson did not know
Stephens, nor were they aware of his complaints. The
most damaging fact for Stephens, however, is that this
is the only promotion for which Commissioner Picardi
was not the final hiring authority, making him even
further removed from this decision than the others. And,
to the extent there was any impropriety at all, the two
other applicants who interviewed were equally wronged
by the allegedly unfair process. Stephens cannot distin-
guish himself by showing that retaliation was the reason
the City denied him the job. An argument that was a
No. 08-1416                                               21

stretch in the other instances is simply out of Stephens’s
reach regarding the Aviation promotion. Without more,
Stephens cannot demonstrate retaliation.
  In the end, the fundamental flaw in Stephens’s case
is that, no matter how strongly he personally believes
that he should have received a promotion, he has not
produced enough evidence to support an inference that
the City acted in retaliation for his protected activity.


  B. Other Alleged Retaliatory Actions
  In addition to being denied promotions, Stephens
alleges that his supervisors retaliated against him
when they assigned him menial job duties, occasionally
required him to perform his job in dangerous neighbor-
hoods, physically isolated him from other accident ad-
justers, and intimidated him by staring and yelling at him.
The district court addressed these claims in a footnote
and determined that they were not materially adverse
actions. We agree that the adverse actions of which
Stephens complains are not actionable.
  Federal law protects an employee only from retaliation
that produces an injury, and, therefore, an employer’s
retaliatory conduct is actionable only if it would be materi-
ally adverse to a reasonable employee. Burlington Northern,
548 U.S. at 68-69. Title VII “does not set forth ‘a general
civility code for the American workplace,’ ” id. at 68
(quoting Oncale v. Sundowner Offshore Servs., Inc., 523
U.S. 75, 80 (1998)), and it does not protect an employee
from trivial harms, petty slights, nor minor annoyances,
22                                               No. 08-1416

id.; see also Smart v. Ball State Univ., 89 F.3d 437, 441 (7th
Cir. 1996) (“[N]ot everything that makes an employee
unhappy is an actionable adverse action.”).
   In the retaliation context, conduct is “materially adverse”
if it would have “dissuaded a reasonable worker from
making or supporting a charge of discrimination.”
Burlington Northern, 548 U.S. at 68 (quotations omitted);
Nagle, 554 F.3d at 1119; see also Washington v. Ill. Dep’t of
Revenue, 420 F.3d 658, 662 (7th Cir. 2005). We apply an
objective test, but whether a particular action is
materially adverse will depend on the context and cir-
cumstances of the particular case. Burlington Northern,
548 U.S. at 68-69.
  We can dismiss two bases for Stephens’s retaliation
claim relatively easily. First, the intimidation that
Stephens allegedly suffered, which he summarily
describes as being stared and yelled at, is not adequately
supported by the record and is not an actionable harm.
Second, although segregating an employee can be action-
able retaliation, Stephens’s alleged “physical isolation”
does not rise to such a level. Stephens testified that the
three accident adjusters in the department were each
assigned to a different office, meaning that each one
was equally isolated from the others. None were entirely
isolated from other City employees. This is not the type
of harm that Title VII contemplates, nor would it
dissuade a reasonable employee from complaining of
discrimination. Cf. Herrnreiter v. Chi. Hous. Auth., 315 F.3d
742, 744 (7th Cir. 2002) (stating that a “classic case” of a
retaliatory change in working conditions is “the employee
whose desk is moved into a closet”).
No. 08-1416                                                   23

   Last, although a closer question, the alleged altera-
tions of Stephens’s job responsibilities are not actionable
retaliation under Title VII and § 1981. Certainly, a sig-
nificant or substantial change to an employee’s responsibil-
ities may be materially adverse, but every reassignment
is not automatically actionable. See Burlington Northern,
548 U.S. at 71. Whether a change in job responsibilities
is materially adverse “all depends on how much of a
change, and how disadvantageous a change, took place.”
Sitar v. Ind. Dep’t of Transp., 344 F.3d 720, 727 (7th Cir.
2003). Our decisions involving a transfer or reassignment
of job responsibilities indicate that such an action is not
materially adverse unless it represents a significant alter-
ation to the employee’s duties, which is often reflected by
a corresponding change in work hours, compensation, or
career prospects. See, e.g., Nagle, 554 F.3d at 1119-20; Lapka
v. Chertoff, 517 F.3d 974, 986 (7th Cir. 2008); Grube v. Lau
Indus., Inc., 257 F.3d 723, 728 (7th Cir. 2001); cf. Nichols, 510
F.3d at 780-81 (finding reassignment similar to Stephens’s
not materially adverse for race discrimination claim);
Washington, 420 F.3d at 662 (noting that “[b]y and large
a reassignment that does not affect pay or promotion
opportunities lacks th[e] potential to dissuade and thus
is not actionable”).
  Stephens relies on Burlington Northern, in which
the Supreme Court clarified that a retaliatory action is
materially adverse when it would dissuade a reasonable
employee from filing a charge. 548 U.S. at 68 (citing
24                                                   No. 08-1416

Washington, 420 F.3d at 662).9 In that case, the employer
reassigned the plaintiff, a female, from operating a
forklift to performing standard railroad track laborer
tasks. Id. at 70. The Court noted that “the forklift operator
position required more qualifications, which is an indica-
tion of prestige; . . . was objectively considered a better
job and the male employees resented [plaintiff] for oc-
cupying it.” Id. at 71 (quotations omitted). The track
laborer tasks, however, “were by all accounts more ardu-
ous and dirtier.” Id. (quotations omitted). Because of the
significant differences between the two jobs, the Court



9
   Stephens asserts that Burlington Northern broadened the
scope of “materially adverse” retaliatory conduct. He is
correct in one sense: the Court held that “[t]he scope of the anti-
retaliation provision extends beyond workplace-related or
employment-related retaliatory acts and harm.” 548 U.S. at 67.
But we took this approach prior to Burlington Northern. See
Washington, 420 F.3d at 661 (“Although the anti-retaliation
rule in § 2000e-3(a) is broader than the anti-discrimination
rule in § 2000e-2(a) in the sense that it extends beyond pay and
other tangible employment actions, nothing in § 2000e-3(a) says
or even hints that the significance or materiality requirement
has been dispensed with.”). Further, the retaliatory acts that
Stephens allegedly suffered are employment-related, making
this component of the Court’s decision inapplicable. To the
extent that the Court clarified the test for measuring the requi-
site materiality of an adverse retaliatory act, it adopted the
test that we previously applied in Washington. See Burlington
Northern, 548 U.S. at 67-68. Therefore, we consider our
decisions under Washington and its predecessors to be con-
sistent with Burlington Northern.
No. 08-1416                                                 25

held that a jury could conclude the reassignment was
materially adverse. Id.
  We find the change in job responsibilities in Burlington
Northern to be distinguishable from Stephens’s reassign-
ment to photographing vehicles, sending vehicles to
repair shops for estimates and repair, and occasionally
being sent to purportedly dangerous neighborhoods.
Simply put, even accepting Stephens’s assertions as true,
the City altered his job duties only minimally. His new
tasks are not dirtier, more arduous, less prestigious, or
objectively inferior, nor do they possess any analogous
attribute.
  Stephens alleges that his tasks were “less desirable,” but
he does not allege that he was the only accident adjuster
required to perform these duties, that other employees
resented him for his prior responsibilities, or that the
change in duties affected his compensation, work hours,
or chances for a promotion. Although these impacts on
an employee’s job may not be essential to an actionable
retaliation claim, they reflect the sort of harm that would
typically dissuade a reasonable employee from making a
discrimination charge. Stephens’s new duties are well
within his job description, differ minimally from his old
duties, and do not prevent him from using his “skill and
expertise” to such an extent that the reassignment is
materially adverse. Cf. Tart v. Ill. Power Co., 366 F.3d 461,
473 (7th Cir. 2004) (holding that reassignment was action-
able for a discrimination claim where new duties “were
objectively inferior; they involved far less skill and signifi-
cantly harsher working conditions than the plaintiffs’
prior positions” (emphases added)).
26                                                 No. 08-1416

   Our post-Burlington Northern cases support our hold-
ing. See, e.g., Nagle, 554 F.3d at 1119; Lapka, 517 F.3d at 986.
For example, in Nagle, the defendant reassigned a police
officer from patrol duty to “strip mall detail” and a newly
created “senior liaison” position, both assignments the
officer claimed were undesirable and objectively inferior.
554 F.3d at 1119. We held that the reassignments were not
actionable, noting that they did not change the officer’s
pay, hours, or prospects of advancement, and “the senior
liaison position had to be filled by someone and an em-
ployer is entitled to fill the position.” Id. at 1120.
  Similarly, in Lapka, an adjudication officer complained
that her employer assigned her to handle cases that she
alleged were more difficult and time-consuming, while
stripping her of more interesting duties. 517 F.3d at 986.
We noted that handling such cases was already part of
her job, and the reallocation of her work did not signifi-
cantly alter her responsibilities. Id. Specifically, the
plaintiff “was not required to work extra hours, did not
suffer any loss of pay and was not disciplined for failing
to complete her work.” Id. We even rejected her argument
that the increased case load caused her to fall behind in
her work and receive a lower performance rating, noting
that performance ratings are not actionable unless they
are accompanied by tangible job consequences. Id. (citing
Whittaker v. N. Ill. Univ., 424 F.3d 640 (7th Cir. 2005)).
  We do not mean to suggest that altering one’s job duties
within the scope of one’s job description can never be
materially adverse; the Supreme Court has decided that
issue. See Burlington Northern, 548 U.S. at 71. But here,
No. 08-1416                                               27

the alterations to Stephens’s job were insufficient to
dissuade a reasonable employee from filing a discrim-
ination charge. Therefore, we agree that sum-
mary judgment is appropriate.


  C. Out-of-Court Statements by City Employees
  Last, we address the district court’s determination that
certain statements by City employees were “textbook
hearsay.” To prove the City’s retaliatory motive, Stephens
relies heavily on Figueroa’s testimony relaying comments
made by two Fleet employees, Millie Velazquez and
Laura Johnston. The district court determined that the
comments were either hearsay or irrelevant to the issue
of whether Stephens was terminated for a retaliatory
purpose.
  According to Figueroa, Velazquez, who was then Com-
missioner Picardi’s administrative assistant, stated that
Picardi was “very upset” about Stephens’s constant
complaints, that she heard other negative comments
about Stephens attributed to Picardi, and that she
(Velazquez) would make things hard for Stephens.
Stephens asserts on appeal that Velazquez’s comments
should be treated as non-hearsay admissions by a party-
opponent.
  Because Velazquez’s comments were out-of-court
statements offered for their truth, see Fed. R. Evid. 801(c),
Stephens must establish that an exception applies or that
28                                                No. 08-1416

the statements are non-hearsay.1 0 Admissions by a party-
opponent are governed by Rule 801(d)(2)(D) of the Federal
Rules of Evidence, which provides that “[a] statement is
not hearsay if . . . [t]he statement is offered against a party
and is . . . a statement by the party’s agent or servant
concerning a matter within the scope of the agency or
employment, made during the existence of the relation-
ship.” The central question regarding Velazquez’s state-
ments is whether they concerned a matter within the
scope of her employment.
  We have acknowledged that the law in this area is
“somewhat muddled,” Aliotta v. Nat’l R.R. Passenger Corp.,
315 F.3d 756, 761 (7th Cir. 2003), and “not everything
that relates to one’s job falls within the scope of one’s
agency or employment,” Williams v. Pharmacia, Inc., 137
F.3d 944, 950 (7th Cir. 1998). For an agent’s statement
regarding an employment action to constitute an admis-
sion, she need not have been personally involved in that
action, but her duties must encompass some responsi-
bility related to “the decisionmaking process affecting
the employment action.” Simple v. Walgreen Co., 511 F.3d


10
  In fact, Figueroa’s statements include two separate out-of-
court statements, the primary statement being Picardi’s com-
ments, and the second statement being Velazquez’s recitation
of them. Stephens must establish an independent basis for
admitting both statements, see Fed. R. Evid. 805, but, as the
ensuing discussion will make clear, Picardi’s comments
qualify as an admission by a party opponent under Fed. R.
Evid. 801(d)(2)(D). Therefore, we focus solely on Velazquez’s
statements.
No. 08-1416                                               29

668, 672 (7th Cir. 2007); see also Pharmacia, Inc., 137 F.3d
at 951.
  In Pharmacia, for example, after expressing our re-
luctance to impose a “personal involvement” requirement,
we nevertheless found that complaints voiced by employ-
ees were not admissions because “[n]one of the women
were agents of Pharmacia for the purpose of making
managerial decisions affecting the terms and conditions
of their own employment.” 137 F.3d at 950; see also
Simple, 511 F.3d at 672 (finding an admission because
employee supervised and reviewed plaintiff, and consulted
the decision-maker about the allegedly discriminatory
appointment); Keri v. Bd. of Trs. of Purdue Univ., 458 F.3d
620, 630-31 (7th Cir. 2006); cf. Nekolny v. Painter, 653 F.2d
1164, 1171-72 (7th Cir. 1981) (finding admissions where
declarant was an “advisor” to the decision-maker, partici-
pated in interviews, discussed employees’ performance,
and communicated news of termination); Aliotta, 315 F.3d
at 762 (“While the hiring/firing/promoting/demoting
decisionmaking authority of the declarant may be critical
in employment cases in which the admission deals
with hiring/firing/promoting/demoting-type decisions,
no similar requirement exists in other contexts.”).
  The parties agree that Velazquez was not personally
involved in the promotional decisions at issue. Further-
more, the record demonstrates that Velazquez’s assigned
duties as an administrative assistant did not involve any
component of Fleet’s promotional or hiring process, nor
did Velazquez possess authority to supervise, manage,
review, promote, hire, fire, or recommend any employ-
30                                             No. 08-1416

ment action regarding any of the candidates. “[T]he
subject matter of the admission [must] match the subject
matter of the employee’s job description.” Aliotta, 315
F.3d at 762. That is not the case with Velazquez’s state-
ments about what Commissioner Picardi said, and they
are inadmissible hearsay.
  Moreover, even if Velazquez’s statements were admissi-
ble, they do not help Stephens. As we found above,
Stephens did not connect Picardi to any of the four promo-
tions. Thus, even if we assume Picardi was upset with
Stephens, the evidence does not indicate that Picardi
influenced the promotional process or otherwise
retaliated against Stephens.
  Next, Velazquez’s statements reflecting her own
personal feelings about Stephens are irrelevant to
Stephens’s claims. As we have just mentioned, Velazquez
possessed no authority to hire, fire, promote, or demote.
Any animosity she might have felt toward Stephens is not
probative of any issue related to his failure-to-promote
claims. Velazquez is not accused of personally retaliating
against Stephens, and the district court properly declined
to consider her statements.
   Figueroa also testified that Laura Johnston, an adminis-
trative services officer, complained to her about Stephens
and once said, “That damn Les. I have to change the
applications.” As an administrative officer in the
personnel department with authority to create interview
lists and sign Commissioner Picardi’s name, Stephens
has a much better claim that Johnston’s statements were
admissions by a party-opponent. But the district court did
not hold otherwise. Instead, it determined that Johnston’s
No. 08-1416                                              31

alleged statements to Figueroa were not probative of any
material issue, and we agree.
  Even if we accepted Stephens’s assertion that Johnston
was exasperated with him, she admitted during her
deposition that she never discussed Stephens with
Picardi, she did not make any of the promotional decisions,
and the highest rated applicants received the jobs.
Stephens presents no evidence to the contrary. Whether
she was frustrated with him does nothing to prove that
Stephens was passed over for a promotion based on his
prior protected activity. At best, Johnston added
Stephens to an interview pool from which he might
otherwise have been excluded. He subsequently inter-
viewed with individuals who did not know of his prior
complaints, and he still received lower scores than
the successful candidate in each. Johnston’s statements
do not create a genuine issue for trial.


                    III. C ONCLUSION
  Stephens’s failure-to-promote claims rely on creating a
causal chain from Commissioner Picardi’s frustration
over Stephens’s prior complaints, to the “acting up”
appointments, to the four promotions at issue, to the
interviewer’s decisions, and back to Picardi’s approval of
the promotions. Too many links in this chain are missing
for want of evidentiary support. For the above reasons,
we find that Stephens has not produced evidence creating
a genuine issue of material fact for trial, and we A FFIRM .

                           6-30-09